
	

114 HR 5256 IH: Expanding DHS Overseas Passenger Security Screening and Vetting Operations Act
U.S. House of Representatives
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5256
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2016
			Mr. Thompson of Mississippi (for himself, Ms. Loretta Sanchez of California, Ms. Jackson Lee, Mr. Keating, Mr. Payne, Mrs. Watson Coleman, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on the Judiciary, Ways and Means, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To enhance the overseas operations of the Department of Homeland Security aimed at preventing
			 terrorist threats from reaching the United States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Expanding DHS Overseas Passenger Security Screening and Vetting Operations Act. 2.Comprehensive strategy and implementation plan for DHS operations abroad (a)Strategy (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a comprehensive five-year strategy for existing and future international programs.
 (2)ContentsThe strategy required under paragraph (1) shall include, at a minimum, the following: (A)Specific Department of Homeland Security strategic risk-based priorities for implementing international programs.
 (B)A risk-based method for determining whether to establish new international programs or expand existing international programs to new locations, given resource constraints.
 (C)A mechanism to ensure alignment of resource allocations on international programs with the highest Department-wide and Government-wide strategic priorities.
 (D)A common reporting framework for the submission of reliable, comparable cost data by components of the Department on overseas expenditures attributable to international programs.
 (3)ConsiderationsIn developing the strategy required under paragraph (1), the Secretary of Homeland Security shall consider, at a minimum, the following:
 (A)Existing operations of international programs, together with specific information on the locations in which each such program operates.
 (B)The number of Department personnel deployed to each location at which an international program referred to in subparagraph (A) is in operation during the current and preceding fiscal year.
 (C)Analysis of the impacts of each international program on domestic operations of U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement, as the case may be, including staffing levels and the availability of resources.
 (D)Analysis of opportunities and barriers to a regional approach and coordination with partner governments on international law enforcement efforts abroad in line with Department-wide and United States Government-wide priorities.
 (E)Analysis of barriers to international program expansion. (F)Relevant Department strategy documents, including the Quadrennial Homeland Security Review and component strategies.
					(b)Implementation plans
 (1)In generalThe Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, on an annual basis, an implementation plan based on the strategy required under subsection (a) for the following fiscal year. Each such plan shall be submitted with the President’s budget request for the next fiscal year through fiscal year 2022, except that the first such plan may be submitted together with the President’s budget request for the next fiscal year or 180 days after submission of the strategy, whichever is later.
 (2)ContentsEach implementation plan required under paragraph (1) shall include, at a minimum, the following: (A)Information, specified on a location-by-location basis, on each international program, including an explanation of program goals and requirements.
 (B)Information on planned deployments of Department personnel for each international program referred to in subparagraph (A), specified on a location-by-location basis, together with an accounting of resource and personnel allocation required per program per location.
 (C)A plan to ensure Department personnel deployed at locations outside the United States have appropriate oversight and support to ensure performance in support of program and departmental goals.
 (D)Mechanisms for cross-component operations, coordination, and communication abroad. (3)FormatThe implementation plan required under paragraph (1) shall be submitted in unclassified form but may contain a classified annex if the Secretary of Homeland Security determines that such is appropriate.
				3.U.S. Customs and Border Protection staffing expansion
 (a)In generalThe Commissioner of U.S. Customs and Border Protection shall— (1)by not later than September 30, 2017, increase by 1,000 the number of U.S. Customs and Border Protection officers and 300 the number of U.S. Customs and Border Protection Agriculture Specialists over the number of such officers and Specialists, respectively, for fiscal year 2016; and
 (2)by not later than September 30, 2018, increase by 1,000 the number of U.S. Customs and Border Protection officers and 300 the number of U.S. Customs and Border Protection Agriculture Specialists over the number of such officers and Specialists, respectively, for fiscal year 2017.
 (b)Periodic reportingThe Secretary of Homeland Security, acting through the Commissioner of U.S. Customs and Border Protection, shall provide to the Committee on Homeland Security of the House of Representatives or the Committee on Homeland Security and Governmental Affairs of the Senate, upon request by either of such committees, information on the status of efforts to implement the requirements of subsection (a), including information on any impediments to such implementation.
			4.Visa Security Program expansion
 (a)Deployment planNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a plan for expanding, by not later than five years after the date of the enactment of this Act, the Visa Security Program in a risk-based manner to not fewer than 50 United States diplomatic and consular posts that issue visas. Such a plan shall include a prioritized list of such visa issuing posts based on the following:
 (1)Risk and volume. (2)The number of personnel necessary to operate each such post.
 (3)The expected costs of establishing and operating each such post. (4)Any potential security concerns regarding each such post.
 (b)Periodic reportingThe Secretary of Homeland Security shall provide to the Committee on Homeland Security of the House of Representatives or the Committee on Homeland Security and Governmental Affairs of the Senate, upon request by either of such committees, information on the status of efforts to implement the requirements of subsection (a), including information on any impediments to such implementation.
			5.Pre-Adjudicated Threat Recognition and Intelligence Operations Team (PATRIOT) program expansion
 (a)Deployment planNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a plan for deploying the Department of Homeland Security’s Pre-Adjudicated Threat Recognition and Intelligence Operations Team (PATRIOT) program to not fewer than 50 United States diplomatic and consular posts that issue visas, based on risk and volume, the minimum number of personnel necessary to operate each such post, the estimated costs of establishing and operating each such post, any potential security concerns for each such post, and anticipated timelines for deployment. Such plan shall include, at a minimum, the locations of visa issuing posts to be covered, an accounting of the technology, infrastructure, and personnel necessary to carry out deployment and operation of the PATRIOT program at such posts, and the estimated costs to deploy and operate such program.
 (b)ImplementationThe Secretary of Homeland Security shall implement the plan required under subsection (a) to ensure the PATRIOT program referred to in such subsection is being utilized to vet all visa applications, to the maximum extent practicable, at each United States diplomatic and consular post that issues visas to which such program has been expanded.
 (c)Periodic reportingThe Secretary of Homeland Security shall provide to the Committee on Homeland Security of the House of Representatives or the Committee on Homeland Security and Governmental Affairs of the Senate, upon request by either of such committees, information on the status of efforts to implement the requirements of this section, including information on any impediments to such implementation.
			6.Immigration cooperation program authorization
 (a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 is amended by inserting after section 415 the following new section:
				
 416.Immigration Cooperation ProgramThere is established within U.S. Customs and Border Protection a program to be known as the Immigration Cooperation Program. Under such Program, U.S. Customs and Border Protection Officers, pursuant to an arrangement with a foreign country, may cooperate with foreign authorities, air carriers, and security employees at foreign airports to identify persons who may be inadmissible to the United States or otherwise pose a risk to the security of the United States..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 415 the following new item:
				
					
						Sec. 416. Immigration Cooperation Program..
 7.International trusted traveler programs modernizationNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a plan for expanding participation in trusted traveler programs administered by U.S. Customs and Border Protection. Such plan shall include the following:
 (1)A strategy for increasing outreach to and awareness among the members of the traveling public regarding trusted traveler programs, requirements, and benefits.
 (2)An analysis of any barriers to expansion of trusted traveler programs. (3)An assessment of possible impacts on U.S. Customs and Border Protection staffing and resource requirements as a result of increased participation in trusted traveler programs.
 (4)An assessment of measures utilized to address potential risks or vulnerabilities of trusted traveler programs, including resulting from increased enrollment.
 (5)An analysis of the facilitation and security benefits from increased participation in trusted traveler programs.
 8.Security vetting for nonimmigrant visas evaluationNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review and submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the adequacy and appropriateness of the security screening process for each United States nonimmigrant visa category. Such review shall include the processes for determining visa eligibility, including security screening and background checks, and coordination among relevant agencies.
 9.DefinitionIn this Act, the term international program means an international program or operation of U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement targeted at vetting and screening persons seeking to enter the United States in which Department of Homeland Security personnel and resources are deployed abroad.
		10.Authorization of funding
 There is authorized to be appropriated $250,000,000 for each of fiscal years 2017 and 2018 to carry out this Act and the amendment made by this Act.
		
